Motion by claimant-appellant dated February 14, 1979 denied, without costs, and upon the court’s own motion appeal from decision of board filed September 29, 1978 dismissed on ground the determination is nonfinal and therefore not appealable at this time. The dismissal of the appeal should expedite the examination of claimant by impartial specialists which has apparently been delayed because of the pendency of the appeal. Claimant may obtain review of any adverse rulings in the September 29, 1978 decision upon an appeal from the board’s final decision in the case. Mahoney, P.J., Kane, Staley, Jr., Larkin and Herlihy, JJ., concur.